                         Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 1 of 30
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District
                                               __________        of Pennsylvania
                                                            District of __________

                  United States of America                       )
                             v.                                  )
                      Terrence Marche                            )      Case No.
                                                                 )                  21-MJ-1425
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)


                                              CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                                              in the county of             Montgomery        in the
      Eastern          District of       Pennsylvania        , the defendant(s) violated:

            Code Section                                                   Offense Description
18 USC 1073                                  Unlawful Flight to Avoid Prosecution




         This criminal complaint is based on these facts:
See attached affidavit.




         u Continued on the attached sheet.

                                                                                             /S/ Zachariah Miller
                                                                                             Complainant’s signature

                                                                                            TFO Zachariah Miller
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:             09/16/2021                                                               /S/ Carol S. Moore Wells
                                                                                                Judge’s signature

City and state:                 Philadelphia, Pennsylvania                    Carol S. Moore Wells, U.S. Magistrate Judge
                                                                                              Printed name and title
            Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 2 of 30




                                      A F F I D A V I T

I, Zachariah Miller, do depose and state as follows:

1.     I am a Deputy Sheriff with the Montgomery County Sheriff’s Office and have been so
       employed for the past 11 years. I am also deputized as a Special Deputy United States
       Marshal authorized to investigate violations of Title 18 of the United States Code and am
       currently assigned to the Federal Bureau of Investigation’s Safe Streets Task Force.

2.     I am currently assigned to the investigation of Terrence Marche and his unlawful flight
       from the Commonwealth of Pennsylvania to avoid prosecution. The information
       contained in this affidavit is based on my personal knowledge and on information
       provided to me by other agents and law enforcement officers involved in this
       investigation as well as various public and private databases.

3.     The investigation into Marche began upon on November 28, 2020, when the Lansdale
       Police Department (LPD) was dispatched to a vehicle accident and report of shots fired in
       Lansdale Pennsylvania. LPD arrived and located a Nissan Sentra resting against a light
       standard on the northwest corner of E. Hancock Street and Church Road. Responding
       officers located the vehicle, and observed an unresponsive female driver, identified as
       Ebony Sequita Pack. The Nissan Sentra had bullet strikes on the driver’s side door, and
       the engine was running.

4.     Pack was transported to Abington-Lansdale Hospital Jefferson Health by ambulance
       where she was pronounced dead at 10:24 PM. On November 30, 2020, a Forensic
       Pathologist conducted an autopsy on the body of Ebony Pack. Following the autopsy, the
       pathologist opined the cause of death was multiple gunshots and ruled the manner of
       death as a homicide.

5.     Through the course of this investigation, detectives determined bullets used in this
       homicide were specific to a 9 mm bullet produced by Kings Shooter Supply, a gun store
       in Upper Merion Township.

6.     Detectives identified and collected video surveillance from the area. Video surveillance
       depicts the victim’s vehicle traveling westbound on E. Hancock Street, followed by a
       second vehicle. At 9:56:18 PM, the victim’s vehicle stops at the intersection of E.
       Hancock Street and Church Road for a red signal. At 9:56:26 PM, the second vehicle
       pulls up next to the victim’s vehicle, alongside the victim’s driver’s side door. At 9:56:32
       PM, the second vehicle drives away, traveling southbound on Church Road. Meanwhile,
       the victim’s vehicle slowly rolls through the intersection to where it came to rest against
       the light standard at 9:56:44 PM. These were the only two vehicles at the intersection at
       the time of the shooting.

7.     On November 28 and November 29, 2020, Detectives interviewed two witnesses who
       reside in the area. Both witnesses reported hearing multiple gunshots on the evening of
           Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 3 of 30




      November 28. After hearing the shots, both witnesses observed a dark colored sedan,
      believed to be a Cadillac, driving southbound on Church Road at a high rate of speed.

8.    As part of this investigation, detectives interviewed the victim’s girlfriend, Jasmine
      Stokes. Stokes resides approximately one-half of a mile from the crime scene. Stokes
      stated she began dating the victim in July 2020. She further explained that every evening,
      the victim travels to Stokes’ residence, arriving approximately between 9:00 PM and
      10:00 PM.

9.    Around the time she began dating the victim, Stokes broke up with her ex-boyfriend,
      Chong Ling Dan, age 49. Stokes stated Dan was aware of her relationship with the
      victim, and he referred to the victim as “that dyke.” Stokes further stated Chong Dan
      knew the type of vehicle the victim operated.

10.   Stokes reported that, since the relationship ended, Dan has been abusive and harassing
      towards her. Stokes described an incident that occurred on August 4, 2020 at a gas station
      located on Ridge Ave in Philadelphia. Stokes was pumping gas into her vehicle when
      Dan exited a tinted, red Jeep Grand Cherokee. Dan “jumped” into her vehicle, locked the
      doors, and began emptying her purse and asking for his money. Stokes stated Dan then
      unlocked the doors, and she was able get into the front passenger seat of her vehicle. Dan
      drove off, and Stokes crawled into the back seat where she called a friend. Believing she
      was calling the victim Ebony Pack, Stokes recalled Dan said either, “I’m gonna fix her”
      or “I have something for her.” At that time, Stokes did not believe that to be a direct
      threat to Ebony Pack. As a result of this incident, Stokes obtained a Protection From
      Abuse Order against Chong Dan in Montgomery County.

11.   Jasmine Stokes also stated that sometime in July 2020, Chong Dan provided Stokes with
      nineteen thousand dollars in cash for her to “hold on to” for him. Stoked stated she
      eventually returned only ten thousand dollars to Dan, keeping and spending the other nine
      thousand dollars.

12.   Prior to the shooting on Saturday, November 28, 2020, Stokes stated she spoke to the
      victim by phone. The victim informed Stokes she was “ten minutes away” from her
      residence. When the victim did not arrive, Stokes began repeatedly calling the victim’s
      phone, but her calls went unanswered.

13.   Through this investigation, detectives learned that the victim left her mother’s residence
      in Feasterville, Bucks County, to travel to Jasmine Stokes’ residence on November 28.
      According to records from the Pennsylvania Turnpike Commission, the victim entered
      the Pennsylvania Turnpike at the Bensalem Plaza on November 28, 2020 at 21:27:47 and
      exited at the Fort Washington Plaza at 21:42:13.

14.   On Tuesday, January 12, 2021, detectives executed a search warrant on the Pennsylvania
      Turnpike Commission for a list of registrations that entered and exited the turnpike at
      approximately the same time as the victim. Detectives received and reviewed records
      from the Pennsylvania Turnpike Commission pursuant to the aforementioned search
           Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 4 of 30




      warrant. The records reflected that a dark colored Cadillac sedan bearing a Delaware
      paper registration XE780753 entered the Bensalem Plaza at 21:27:51, directly behind
      Ebony Pack’s vehicle. This same vehicle exited at the Fort Washington Plaza at 21:42:18,
      again directly behind Ebony Pack’s vehicle. The distance between these two plazas is
      approximately thirteen (13) miles. These records contained digital images of the front and
      rear of the Cadillac following the victim. These images revealed the front and the rear of
      the Cadillac displayed a license plate holder stated, “Royal Car Center.” Detectives
      determined the Delaware paper registration XE780753 was counterfeit.

15.   The Royal Car Center, Inc., is a car dealership located at 3950 E. Roosevelt Blvd,
      Philadelphia. On Wednesday, January 20, 2021, Detectives learned from the staff of
      Royal Car Center that a 2014 Cadillac ATS, four-door sedan, VIN
      1G6AA5RX4E0101101, was sold to a male named Ricky Vance. This vehicle purchase
      was brokered through Kelly Motorcars, 2880 Bergey Road, Suite Q, Hatfield, PA, and
      the purchase date was October 1, 2020. The staff of Royal Car also indicated this
      Cadillac was the only Cadillac ever sold with a front license plate with their company’s
      insignia.

16.   On Wednesday, January 20, 2021, Detectives met with the staff of Kelly Motorcars and
      was provided a copy of the bill of sale for this purchase. At the time of the purchase,
      Pennsylvania registration LCB-3189 was issued for the vehicle. During the purchase,
      Ricky Vance provided a copy of his Pennsylvania Driver’s License, listed his address as
      2266 Ruffner Street, Philadelphia, PA, and provided a cellular telephone number of 267-
      726-1739.

17.   A search was conducted for cellular phone number 267-726-1739, and it was discovered
      the phone is currently subscribed through T-Mobile under the name Ricky Vance. The
      records for this phone number revealed Vance also had a second cellphone number under
      his name with T-Mobile, 267-770-1727.

18.   On Thursday, February 11, 2021, Detectives interviewed Ricky Vance. Vance stated he
      was operating his Cadillac on the evening of November 28. However, he denied ever
      driving his vehicle on the Turnpike, claiming he never left Philadelphia on the night of
      the homicide. In his interview, Vance stated he placed an aftermarket Cadillac emblem
      on his Cadillac. This emblem, along with the Royal Car Center license plate, is clearly
      visible in the surveillance photographs from the Pennsylvania Turnpike. In addition,
      Vance confirmed his cellphone number is 267-726-1739 with T-Mobile, but he denied
      having any other phone numbers or accounts in his name. This is contradicted by records
      from T-Mobile indicating multiple cell phone numbers in his name.

19.   Vance stated on the night of the homicide, he was in his Cadillac alone and went to a
      friend named Nate Fisher’s residence to watch a Mike Tyson boxing event. Vance stated
      Fisher’s residence was located in the 400 block of Penn Street, Philadelphia. Initially,
      Vance claimed he was at Fisher’s all night and did not leave the residence at all. He then
      changed his story, claiming he may have left to meet some friends, also in the city of
      Philadelphia.
           Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 5 of 30




20.   On February 17, 2021, Detectives interviewed Nate Fisher and his girlfriend Stella
      Jenkins, who both reside in the 400 block of Penn Street, Philadelphia. Both confirmed
      they hosted a gathering in the evening hours of November 28, 2020 to watch the Mike
      Tyson fight. However, both Fisher and Jenkins told detectives Vance was not present on
      the evening of November 28, 2020.

21.   In his interview, Vance denied placing fraudulent Delaware registrations on his vehicles.
      Vance’s Samsung cellphone was downloaded as part of this investigation. On the phone,
      a photograph of a Philadelphia Municipal Court Traffic Summons was found. The
      summons is in Vance’s name for a vehicle bearing Delaware temporary registration
      XF702749. Another photograph showed a Pennsylvania title for a 2003 Mercedes Benz
      in the name of Curtis Johnson which was titled on March 13, 2020. Records obtained
      from the Philadelphia Police Department for the vehicle stop which occurred on
      September 27, 2020 in the 600 block of W Leigh Ave Philadelphia, PA at 7:50 PM
      identified Vance as the operator and owner of a 2003 Mercedes Benz that displayed a
      fraudulent Delaware paper registration tag. The Vehicle Identification Number (VIN)
      listed for the vehicle matched the VIN in the photograph on Vance’s phone. A recent
      records check of that VIN demonstrated the vehicle was currently registered in Vance’s
      name and address.

22.   In addition, detectives located text message communications between Vance’s cellphone
      and a contact listed as “Terrence Black,” phone number 267-694-3930, on Vance’s
      phone. This text communication occurred on July 1, 2020. Vance requested a “tag…sixty
      days.” The response from “Terrence Black’s” cellphone advised Vance the tags were
      only for 30 days. Detectives identified “Terrence Black” as Terrence Marche.

23.   The information Vance provided in his interview is refuted by evidence gathered by
      detectives throughout this investigation. His denial that he ever drove his vehicle on the
      turnpike is clearly refuted by the images of Vance’s black Cadillac entering and exiting
      the Pennsylvania Turnpike directly behind Ebony Pack. Although he claims to have only
      one cellphone account with T-Mobile, cell phone records confirm Vance has multiple
      cellphone accounts with T-Mobile in his name including 267-726-1739, 267-770-1727,
      and 267-748-4678. He denied having ever placed fraudulent Delaware registrations on
      his vehicles; however, police records confirm that he was driving a vehicle with a
      fraudulent Delaware paper registration tag on September 27, 2020. Finally, he claims to
      have been at Nate Fisher’s house on the evening of the homicide; however, Fisher and his
      girlfriend deny that Vance was at their residence on that date.

24.   On Tuesday, March 16, 2021, Detectives interviewed Lakia Robinson, Ricky Vance’s
      girlfriend. Ms. Robinson stated Ricky Vance had been living with her for approximately
      one year. She stated Ricky’s cars are important to him and Vance would not allow
      someone else to operate them. Ms. Robinson stated on Sunday, November 29, 2020,
      Vance’s Cadillac was parked outside their shared residence. Ms. Robinson initially lied to
      detectives and stated on Sunday, November 29, 2020, she and Vance traveled to the King
      of Prussia Mall and did not visit with Terrence Marche. When confronted with phone
           Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 6 of 30




      record results, Robinson stated she and Vance drove to visit Terrence Marche at
      Marche’s apartment on that Sunday. Ms. Robinson stated Ricky Vance and Terrence
      Marche were having a conversation in Marche’s apartment, however, she did not know
      what they were talking about.

25.   On Thursday, February 11, 2021, pursuant to a search warrant, Ricky Vance’s Cadillac
      bearing Pennsylvania registration LCB-3189 was seized and transported to the Lansdale
      Police Department where it was securely stored as evidence. On Friday, February 12,
      2021, Detectives searched and processed Ricky Vance’s Cadillac ATS for any evidence
      pertaining to the murder of Ebony Pack which included gunshot residue testing. These
      trace evidence samples were submitted to the Pennsylvania State Police crime lab for
      analysis.

26.   On Thursday, April 15, 2021, Detectives received the trace evidence report from the
      Pennsylvania State Police, Bureau of Forensic Services that indicated gunshot residue
      was detected on Ricky Vance’s Cadillac ATS. Specifically, one (1) particle characteristic
      of gunshot residue, defined as being composed of the elements lead, barium and
      antimony, was identified from the interior of passenger side of the Cadillac. Particles that
      were indicative of gunshot residue, defined as one or two of these elements, were
      identified on both the interior driver’s and passenger areas of the Cadillac. This evidence
      is consistent with Ricky Vance’s Cadillac pulling alongside the victim’s vehicle and a
      passenger inside of Vance’s Cadillac firing shots, as depicted in the video surveillance
      noted bove in paragraph 6.

27.   On Wednesday, March 3, 2021, Detectives interviewed Terrence Marche. Marche stated
      he has two cellular phone numbers, 267-694-3930 and 267-469-3129, one which is
      personal and one for his business. Marche stated he has had a close relationship with
      Ricky Vance for over ten years. Marche admitted that he provided Vance a Pennsylvania
      in-transit paper tag sometime in the summer of 2020 but denied providing him any
      counterfeit paper tags.

28.   Marche also told detectives he is friends with Chong Ling Dan and has known Dan for
      approximately thirty-years. Marche stated he did not believe Vance and Dan know each
      other. Marche stated he was at “Jasmine’s house in Lansdale with Dan sometime last
      summer.” Marche denied any involvement in the murder of Ebony Pack and stated he
      “was home all night” on the evening of November 28, 2020.

29.   During his interview, Terrence Marche admitted that he had been inside Kings Shooter
      Supply gun store sometime in December 2020 to “look around.” Marche is not permitted
      by law to purchase or possess a firearm. In addition, detectives determined bullets used in
      this homicide were specific to a 9 mm bullet produced by Kings Shooter Supply.

30.   Detective William Mitchell, an expert in the field of Historical Call Detail Records
      Analysis, analyzed the cellphone records of Chong Dan, Ricky Vance, and Terrance
      Marche. Detective Mitchell found all three individuals’ cellphones travel from different
      locations to the area of East Mount Airy/Germantown section of Philadelphia, PA just
           Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 7 of 30




      after 7:50 PM on November 28, 2020. This area is significant because Terra Ammons,
      one of Chong Dan’s girlfriend resides on the 500 block of Mayland Street in this same
      section of Philadelphia, PA.

31.   Specifically, Terrance Marche’s cellphone(s) leave the area of his residence in King of
      Prussia, PA after 4:00 PM on November 28, 2020 and traveled to the area of Center City
      Philadelphia, PA and then traveled back to the area of his residence. At 6:54 PM,
      Marche’s cellphone (267-694-3930) makes an outgoing call to Vance’s cellphone for 19
      seconds. After this call to Vance, Marche’s cellphone left the area of his residence and
      traveled to the area of East Mount Airy/East Germantown sections of Philadelphia, PA
      which was the area of Dan’s girlfriend’s residence. There was a lack of voice or text
      activity for Marche’s cellphone(s) until after the homicide occurred. At 10:25 PM,
      Marche’s cellphone (267-694-3930) made an outgoing call to Vance’s cellphone which
      lasted 29 seconds. Marche’s cellphone (267-694-3930) then received an incoming call
      from Vance’s cellphone at 10:26 PM lasting 37 seconds. Mache’s cellphone (267-694-
      3930) was accessing cell sites just south of the previous cell sites in the area of East
      Mount Airy/East Germantown sections of Philadelphia, PA for these calls. Marche’s
      phone then traveled in a southern direction towards the area of Vance’s residence and
      made an outgoing call to Vance’s cellphone at 10:54 PM but the call had no duration.

32.   Ricky Vance’s cellphone is in the area of his residence on North 31st Street in
      Philadelphia, PA, when his phone received the call from Marche’s cellphone at 6:54 PM.
      Vance’s cellphone then left the area of his residence on 31st Street and traveled to the
      area of East Mount Airy/East Germantown sections of Philadelphia, PA. Vance’s
      cellphone made an outgoing call to Marche’s cellphone at 7:53 PM for 23 seconds.
      Following that outgoing call there was no more outgoing activity for Vance’s cellphone
      until after the homicide occurred. Vance’s cellphone received several incoming voice
      calls between 7:53 PM and 8:20 PM which were directed to voicemail and one incoming
      text message which was unanswered. There was a period of voice and text inactivity from
      8:20 PM until 10:15 PM. At 10:15 PM, Vance’s cellphone received another incoming
      call which was routed to voicemail. The first answered activity for Vance’s cellphone
      after the homicide was the incoming call from Marche’s cellphone at 10:25 PM and the
      first outgoing activity for the cellphone was the call to Marche’s cellphone at 10:26 PM.
      Vance’s cellphone then traveled south to the area of his residence on 31st Street and was
      accessing a cell site in that area at 11:08 PM. The cellphone then traveled to the area of
      his other residence on Ruffner Street and was accessing a cell site in that area at 11:30
      PM for an outgoing call to Marche’s cellphone that lasted 11 seconds.

33.   A total of 200 communications were found between Marche’s cellphone (267-694-3930)
      and Vance’s cellphone between from July 1, 2020 and March 11, 2021 with the last
      communication on this phone number being February 17, 2021. A total of 57
      communications were found between Marche’s 2nd cellphone (267-469-3129) during the
      same time period, most of which occurred after November 28, 2020, and the last being
      February 17, 2021. Vance also had multiple contacts with Marche’s second phone
      number of 267-469-3129 in the days before and after the homicide occurred.
           Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 8 of 30




34.   Chong Dan’s cellphone was accessing a cell site in the area of Cheltenham Township,
      Montgomery County, PA, at 4:38 PM and moved in a western direction towards the area
      of his girlfriend Terra Ammons’ residence in the area of East Mount Airy/East
      Germantown sections of Philadelphia, PA. The cellphone remained in the area until just
      after 8:30 PM, last accessing a cell site in this area at 8:38 PM. The cellphone traveled in
      a southern direction and accessed a cell site in the area of 600 Righters Ferry Rd, Bala
      Cynwyd, PA at 8:48 PM. There was a large amount of texting activity that did not
      contain cell site information between 8:48 PM and 11:34 PM. At 11:34 PM, Chong Dan’s
      cellphone was accessing a cell site in the area of Springdale, NJ.

35.   In addition to cellphone records, Detective William Mitchell received records from
      Google in reference to Terrence Marche and Ricky Vance’s cellphones. Google users
      have the option to track and store the location history of their cellular phone handset
      which is stored in Google’s Sensorvault. Ricky Vance’s Google account is listed under
      email rickgees68@gmail.com and Marche’s Phone Number: +12676943930 [US] are
      listed under qaadirhuss@gmail.com and User Phone Numbers: +12674693129 [US] is
      listed under terrencemarche@gmail.com. Records were received for Vance’s cellphone
      and Marche’s cellphone number 267-694-3930.

36.   An analysis of these records demonstrated Terrence Marche’s cellphone traveled to the
      area of the victim’s residence in Feasterville-Trevose, PA on September 24, 2020 and
      September 25, 2020. After each trip, Marche’s cellphone then traveled to the area of
      Dan’s girlfriend Terra Ammons’ residence in the East Mounty Airy/East Germantown
      section of Philadelphia. Around the times Marche traveled to the area of the victim’s
      residence, Marche’s cellphone had multiple communications with Vance’s cellphone.

37.   On November 27, 2020, the night before the homicide, between 8:15 PM and 10:35 PM,
      both Vance and Marche’s location history shows they traveled to the area of Clearview St
      and E Gorgas St in Philadelphia, PA. This location is in the same area of Dan’s girlfriend
      Terra Ammon’s residence in the East Mounty Airy/East Germantown section of
      Philadelphia.

38.   On the evening of the homicide, November 28, 2020, just after 7:00 PM, Vance’s
      location history shows his cellphone traveled from the area of his residence to the area of
      Clearview St and E Gorgas Ln in Philadelphia, PA. During this same timeframe,
      Marche’s cellphone left the area of his residence and traveled to the same location as
      Vance’s cellphone. Both cellphones remained in the area of Clearview St and E Gorgas
      Ln during the time of the homicide and did not have any outgoing activity as previously
      described.

39.   On November 28, 2020 between 7:06 PM and 7:39 PM, Chong Dan’s cell site usage
      demonstrated his cellphone began using a cell site in the area of Terra Ammons’
      residence and ended using a cell site in the area where Marche and Vance’s cellphones
      were located. This indicated that Chong’s cellphone left the area of Terra Ammon’s
      residence and traveled in a western direction towards the area where Marche and Vance’s
      cellphones were located.
           Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 9 of 30




40.   Just after the homicide and after outgoing communication resumed on Marche and
      Vance’s cellphones at 10:25 PM and 10:26 PM, their Google location history indicated
      both phones traveled in a southern direction towards the area of Vance’s residence.
      Vance’s location history demonstrated his cellphone returned to his residence, and
      Marche’s cellphone travels to the parking lot area of the Gillin Boathouse adjacent to the
      Schuylkill River, located in the 2200 block of Kelly Drive, Philadelphia. Marche’s
      cellphone remained in the area from 10:41 PM to 10:51 PM and then traveled back to the
      area of Marche’s residence in King of Prussia, PA.

41.   The day after the homicide, on November 29, 2020 at 4:09 PM, Vance’s Google location
      history demonstrated his cellphone departed the area of his residence and traveled
      directly to the area of Marche’s apartment in King of Prussia, PA, arriving at 4:42 PM.
      The cellphone remains in this area until 4:51 PM, when the location history shows the
      cellphone returned directly to the area of his residence in Philadelphia.

42.   Based on his analysis of the cellphone records of Chong Dan, Ricky Vance and Terrance
      Marche and the Google location records of Ricky Vance and Terrance Marche, Detective
      Mitchell concluded that on November 28, 2020, prior to the homicide, all three
      individuals’ cellphones traveled to the same area in East Mount Airy/East Germantown,
      not far from the residence of Dan’s girlfriend. Vance and Marche’s cellphones were in
      communication with each other just prior to when their cellphones began moving to that
      area. After arriving in East Mount Airy/East Germantown, Vance and Marche’s
      cellphones had periods of outgoing voice and text inactivity and remained in the same
      location, near Gorgas & Clearview Street, during the crucial time of the homicide. Vance
      and Marche’s cellphones only resumed voice and text activity after the homicide
      occurred. Both cellphones then moved in a southern direction. Vance’s cellphone
      returned to the area of his residence. Marche’s cellphone traveled to an area adjacent to
      the Schuylkill River and then returned to the area of his residence. After Marche’s
      cellphone returned to his residence, Marche and Vance’s cellphones again communicated
      with each other, briefly. On November 29, 2020, the day after the homicide, Vance
      traveled directly to the area of Marche’s residence, stayed for a brief period of time, and
      then returned directly to the area of his residence.

43.   During the week of May 17, 2021, Detectives learned that Terrance Marche departed the
      country for Honduras in Mid-April 2021 and “went missing.” On Friday, May 21, 2021,
      Detectives interviewed Twana Miller, Terrence Marche’s fiancé. Twana Miller stated she
      drove Marche to the Philadelphia airport sometime in mid-April, 2021, believing he was
      flying to Miami. When they arrived at the airport, Marche then confided in Miller that he
      was really travelling to Honduras to meet Chong Dan, known to her as “Ling.” Miller
      stated she spoke to Marche regularly while he was in Honduras until he suddenly stopped
      communicating with her on Sunday, May 16, 2021. Miller stated she received a phone
      call from Chong Dan on Wednesday, May 19, 2021. During that call, Dan informed
      Miller that Marche went missing and he was returning to the United States without
      Marche.
          Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 10 of 30




44.   Records indicate that Marche traveled from Miami to Honduras on April 13, 2021. To
      date there is no record of Marche returning to the United States.

45.   Records indicate that Dan returned to the United States on May 18, 2021.

46.   A criminal history check on Terrence Marche indicated he was arrested on August 22,
      1996 and charged federally for Conspiracy to Commit Bank Robbery and Armed Bank
      Robbery, Use of a Firearm During Crime of Violence and plead guilty to Armed Robbery
      of Federal Savings Institution on November 5, 1997. Marche was sentenced to one
      hundred and eighty-eight (188) months in federal custody. Based on this conviction,
      Marche is precluded from possessing, owning or purchasing a firearm or ammunition.

47.   On August 6, 2021, an arrest warrant was obtained for Marche for Murder in the First
      Degree and related offenses by the Montgomery County Detective Bureau and Lansdale
      Police. The warrant is attached and incorporated into this affidavit as Attachment A, the
      criminal complaint as Attachment B.

48.   On September 10, 2021, the Montgomery County Assistant District Attorney responsible
      for extradition matters confirmed that full extradition was authorized for Marche.

49.   On September 14, 2021, law enforcement spoke with Miller who advised that she still has
      had no contact with Marche.

50.   Through the investigation, your Affiant believes that Marche has fled the Commonwealth
      of Pennsylvania and is in Honduras.

51.   Based upon the above, your Affiant believes that there is probable cause to believe that
      Terrence Marche is a fugitive who has traveled in instate commerce to avoid prosecution
      in violation of United States Code, Title 18, Section 1073.



                                                          _____/S/ Zachariah Miller____
                                                          Zachariah Miller
                                                          Task Force Officer
                                                          Federal Bureau of Investigation

      Sworn to and subscribed before me
      this  16th day of September, 2021.


      ___/S/ Carol S. Moore Wells__________
      Honorable CAROL S. MOORE WELLS
      United States Magistrate Judge
Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 11 of 30
Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 12 of 30
Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 13 of 30
Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 14 of 30
Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 15 of 30
Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 16 of 30
Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 17 of 30
Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 18 of 30
Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 19 of 30
Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 20 of 30
Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 21 of 30
Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 22 of 30
Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 23 of 30
Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 24 of 30
Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 25 of 30
Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 26 of 30
Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 27 of 30
Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 28 of 30
Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 29 of 30
Case 2:21-mj-01425 Document 1 Filed 09/16/21 Page 30 of 30
